


Exhibit 10.1


The following directors and officers have executed indemnification agreements, a
form of which follows, with Huntington Ingalls Industries, Inc. as of the dates
indicated below:


Director/Officer
Date Executed
Robert F. Bruner
March 31, 2011
Artur G. Davis
March 31, 2011
Jerri F. Dickseski
March 31, 2011
Irwin F. Edenzon
March 31, 2011
William R. Ermatinger
March 31, 2011
Thomas B. Fargo
March 31, 2011
Douglass L. Fontaine II
March 31, 2011
Victoria D. Harker
August 10, 2012
Bruce N. Hawthorne
March 31, 2011
Anastasia D. Kelly
March 31, 2011
Paul D. Miller
March 31, 2011
Matthew J. Mulherin
March 31, 2011
Barbara A. Niland
March 31, 2011
C. Michael Petters
March 31, 2011
Thomas C. Schievelbein
March 31, 2011
George M. Simmerman Jr.
March 31, 2011
Karl M. von der Heyden
March 31, 2011
Mitchell B. Waldman
March 31, 2011
D. R. Wyatt
March 31, 2011







--------------------------------------------------------------------------------






HUNTINGTON INGALLS INDUSTRIES, INC.
INDEMNIFICATION AGREEMENT


This Agreement, dated as of the ____ day of __________, ____, between Huntington
Ingalls Industries, Inc., a Delaware corporation (the "Corporation"), and
___________________________ ("Indemnitee").


WHEREAS, it has come to the attention of the Board of Directors of the
Corporation (the "Board") that in certain circumstances highly competent persons
have recently become more reluctant to serve publicly-held corporations as
directors, officers or in other capacities unless they are provided with
adequate protection from the risk of liability due to claims and actions against
them arising out of their service to and activities on behalf of such
corporations; and


WHEREAS, it has also come to the attention of the Board that, in this regard,
the current difficulty of obtaining adequate liability insurance and the
uncertainties related to indemnification for directors and officers have
increased the difficulty of attracting and retaining such highly competent
persons; and


WHEREAS, the Board has determined that the inability to attract and retain such
highly competent persons is detrimental to the best interests of the Corporation
and its stockholders and that persons serving the Corporation should be assured
they will have adequate protection from certain liabilities; and


WHEREAS, it is reasonable, prudent and necessary for the Corporation to obligate
itself contractually to indemnify such persons to the fullest extent permitted
by applicable law, so that such persons will serve or continue to serve the
Corporation, free from undue concern that they will not be adequately
indemnified; and


WHEREAS, this Agreement is a supplement to and in furtherance of any rights
granted under the Certificate of Incorporation of the Corporation, or Article V
of the Bylaws of the Corporation, and any resolutions adopted pursuant thereto,
and shall not be deemed to be a substitute therefor nor to diminish or abrogate
any rights of Indemnitee thereunder; and


WHEREAS, Indemnitee is willing to serve the Corporation in the capacity or
capacities in which he serves, continue so to serve and, if appropriate, to take
on additional service for or on behalf of the Corporation on the condition that
he be indemnified according to the terms of this Agreement;


NOW, THEREFORE, in consideration of the premises and the covenants contained
herein, the Corporation and Indemnitee do hereby covenant and agree as follows:


Section 1. Definitions. For purposes of this Agreement:


     (a) "Change in Control" means a change in control of the Corporation,
occurring after the Effective Date, which would be required to be reported in
response to Item 6(e) of Schedule 14A under Regulation 14A (or in response to
any similar item on any similar schedule or form) promulgated under the
Securities Exchange Act of 1934, as amended (the “Act"), whether or not the
Corporation is then subject to such reporting requirement. Without limiting the
generality of the foregoing, a Change in Control shall be deemed to have
occurred if, after the Effective Date: (i) any "person" (as such term is used in
Sections 13(d) and 14(d) of the Act) is or becomes the "beneficial owner" (as
defined in Rule 13d-3 under the Act), directly or indirectly, of securities of
the Corporation representing 20% or more of the combined voting power of the
Corporation's then outstanding securities without the prior approval of at least
two-thirds of the members of the Board in office immediately prior to such
person attaining such percentage interest; (ii) the Corporation is a party to a
merger, consolidation, sale of assets or other reorganization, or a proxy
contest, as a consequence of which members of the Board in office immediately
prior to such transaction or event constitute less than a majority of the Board
thereafter; or (iii) during any period of two consecutive years, individuals who
at the beginning of such period constituted the Board (including for this
purpose any new director whose election or nomination for election by the
Corporation's stockholders was approved by a vote of at least two-thirds of the
directors






--------------------------------------------------------------------------------




then still in office who were directors at the beginning of such period) cease
for any reason to constitute at least a majority of the Board.


(b) "Corporate Status" means the status of a person who is or was a director,
officer, employee, agent or fiduciary of the Corporation or of any other
corporation, partnership, joint venture, trust, employee benefit plan or other
enterprise which such person is or was serving at the request of the
Corporation.


(c) "Disinterested Director" means a director of the Corporation who is not and
was not a party to the Proceeding in respect of which indemnification is sought
by Indemnitee.


(d) "Effective Date" means as of ___________, ____.


(e) "Expenses" includes, without limitation, expenses incurred in connection
with the defense or settlement of any action, suit, arbitration, alternative
dispute mechanism, inquiry, judicial, administrative, or legislative hearing,
investigation, or any other threatened, pending, or completed proceeding,
whether brought by or in the right of the Corporation or otherwise, including
any and all appeals, whether of a civil, criminal, administrative, legislative,
investigative, or other nature, attorneys' fees, retainers, court costs,
transcript costs, fees of experts, witness fees, travel expenses, duplicating
costs, printing and binding costs, telephone charges, postage, delivery service
fees, fees and expenses of accountants and other advisors, retainers and
disbursements and advances thereon, the premium, security for, and other costs
relating to any bond (including cost bonds, appraisal bonds, or their
equivalents), but shall not include the amount of judgments, fines, ERISA excise
taxes, or penalties actually levied against Indemnitee, or any amounts paid in
settlement by or on behalf of Indemnitee.


(f) "Independent Counsel" means an attorney, a law firm, or a member of a law
firm, who (or which) is experienced in matters of corporation law and neither
presently is, nor in the past five years has been, retained to represent: (i)
the Corporation or Indemnitee in any other matter material to either such party;
or (ii) any other party to the Proceeding giving rise to a claim for
indemnification hereunder. Notwithstanding the foregoing, the term "Independent
Counsel" shall not include any person who, under the applicable standards of
professional conduct then prevailing, would have a conflict of interest in
representing either the Corporation or Indemnitee in an action to determine
Indemnitee's rights under this Agreement.


(g) "Proceeding" means any action, suit, arbitration, alternate dispute
resolution mechanism, investigation, administrative, judicial or legislative
hearing or any other threatened, pending or completed proceeding, whether
brought by or in the right of the Corporation or otherwise, including any and
all appeals, whether civil, criminal, administrative, investigative or of other
nature, except one initiated by an Indemnitee pursuant to Section 11 of this
Agreement to enforce his rights under this Agreement.


Section 2. Services by Indemnitee. Indemnitee agrees to serve as a director of
the Corporation and, at its request, as a director, officer, employee, agent or
fiduciary of certain other corporations and entities. Indemnitee may at any time
and for any reason resign from any such position (subject to any other
contractual obligation or any obligation imposed by operation of law).


Section 3. Indemnification - General. Subject to the provisions of Section
12(c), the Corporation shall indemnify, and advance Expenses to, Indemnitee as
provided in this Agreement to the fullest extent permitted by applicable law in
effect on the date hereof and to such greater extent as applicable law may
thereafter from time to time permit, whether the actions or omissions (or
alleged actions or omissions) of Indemnitee giving rise to such indemnification
(including the advancing of Expenses) occurs or occurred before or after the
Effective Date. The rights of Indemnitee provided under the preceding sentence
shall include, but shall not be limited to, the rights set forth in the other
Sections of this Agreement, except that no indemnification or advancement of
Expenses shall be paid to Indemnitee (a) to the extent expressly prohibited by
applicable law or (b) in connection with an action, suit or proceeding, or part
thereof, initiated by Indemnitee, unless the action, suit or proceeding, or part
thereof, was authorized by the Board.








--------------------------------------------------------------------------------




Section 4. Proceedings Other Than Proceedings by or in the Right of the
Corporation. Except as limited by Section 3 above, Indemnitee shall be entitled
to the rights of indemnification provided in this Section if, by reason of his
Corporate Status, he is, or is threatened to be made, a party to any threatened,
pending, or completed Proceeding, other than a Proceeding by or in the right of
the Corporation.


Pursuant to this Section, Indemnitee shall be indemnified against all Expenses,
judgments, penalties, fines, ERISA excise taxes and amounts paid in settlement
actually and reasonably incurred by him or on his behalf in connection with any
such Proceeding or any claim, issue or matter therein, if he acted in good faith
and in a manner he reasonably believed to be in or not opposed to the best
interests of the Corporation, and, with respect to any criminal Proceeding, had
no reasonable cause to believe his conduct was unlawful.


Section 5. Proceedings by or in the Right of the Corporation. Except as limited
by Section 3 above, Indemnitee shall be entitled to the rights of
indemnification provided in this Section if, by reason of his Corporate Status,
he is, or is threatened to be made, a party to any threatened, pending or
completed Proceeding brought by or in the right of the Corporation to procure a
judgment in its favor. Pursuant to this Section, Indemnitee shall be indemnified
against Expenses actually and reasonably incurred by him or on his behalf in
connection with any such Proceeding if he acted in good faith and in a manner he
reasonably believed to be in or not opposed to the best interests of the
Corporation. Notwithstanding the foregoing, no indemnification against such
Expenses shall be made in respect of any claim, issue or matter in any such
Proceeding as to which Indemnitee shall have been adjudged to be liable to the
Corporation if applicable law prohibits such indemnification; provided, however,
that if applicable law so permits, indemnification against Expenses shall
nevertheless be made by the Corporation in such event if, and only to the extent
that, the Court of Chancery of the State of Delaware, or the court in which such
Proceeding shall have been brought or is pending, shall so determine.


Section 6. Indemnification for Expenses of a Party Who is Wholly or Partly
Successful. Notwithstanding any other provision of this Agreement (other than
Section 12(c)), to the extent that Indemnitee is, by reason of his Corporate
Status, a party to and is successful, on the merits or otherwise, in any
Proceeding, he shall be indemnified against all Expenses actually and reasonably
incurred by him or on his behalf in connection therewith. If Indemnitee is not
wholly successful in such Proceeding but is successful, on the merits or
otherwise, as to one or more but less than all claims, issues or matters in such
Proceeding, the Corporation shall indemnify Indemnitee against all Expenses
actually and reasonably incurred by him or on his behalf in connection with each
successfully resolved claim, issue or matter. For the purposes of this Section
and without limiting the foregoing, the termination of any claim, issue or
matter in any such Proceeding by dismissal, with or without prejudice, shall be
deemed to be a successful result as to such claim, issue or matter.
            
Section 7. Indemnification for Expenses of a Witness. Notwithstanding any other
provision of this Agreement (other than Section 12(c)), to the extent that
Indemnitee is, by reason of his Corporate Status, a witness in any Proceeding,
he shall be indemnified against all Expenses actually and reasonably incurred by
him or on his behalf in connection therewith.


Section 8. Advancement of Expenses. The Corporation shall advance all Expenses
incurred by or on behalf of Indemnitee in connection with any Proceeding within
thirty days after the receipt by the Corporation of a statement or statements
from Indemnitee requesting such advance or advances from time to time, whether
prior to or after final disposition of such Proceeding. Such statement or
statements shall reasonably evidence the Expenses incurred by Indemnitee and
shall include or be preceded or accompanied by an undertaking by or on behalf of
Indemnitee to repay any Expenses advanced if it shall ultimately be determined
that Indemnitee is not entitled to be indemnified against such Expenses.


Section 9. Procedure for Determination of Entitlement to Indemnification.


(a) To obtain indemnification under this Agreement in connection with any
Proceeding, and for the duration thereof, Indemnitee shall submit to the
Corporation a written request, including therein or therewith such documentation
and information as is reasonably available to Indemnitee and is reasonably






--------------------------------------------------------------------------------




necessary to determine whether and to what extent Indemnitee is entitled to
indemnification. The Secretary of the Corporation shall, promptly upon receipt
of any such request for indemnification, advise the Board in writing that
Indemnitee has requested indemnification.


(b) Upon written request by Indemnitee for indemnification pursuant to Section
9(a), a determination, if required by applicable law, with respect to
Indemnitee's entitlement thereto shall be made in such case: (i) if a Change in
Control has occurred, by Independent Counsel (unless Indemnitee shall request
that such determination be made by the Board or the stockholders, in which case
in the manner provided for in clause (ii) or (iii) of this Section 9(b)) in a
written opinion to the Board, a copy of which shall be delivered to Indemnitee;
(ii) if a Change of Control has not occurred, (A) by the Board by a majority
vote of Disinterested Directors, whether or not such majority constitutes a
quorum, (B) by a committee of Disinterested Directors designated by a majority
vote of such directors, whether or not such majority constitutes a quorum, (C)
if there are no Disinterested Directors, or if the Disinterested Directors so
direct, by Independent Counsel in a written opinion to the Board, a copy of
which shall be delivered to Indemnitee, or (D) by the stockholders of the
Corporation; or (iii) if necessary, as provided in Section 10(b). The
determination of entitlement to indemnification shall be made and, unless a
contrary determination is made, such indemnification shall be paid in full by
the Corporation not later than 60 calendar days after receipt by the Corporation
of a written request for indemnification. Indemnitee shall cooperate with the
person, persons or entity making such determination with respect to Indemnitee's
entitlement to indemnification, including without limitation providing to such
person, persons or entity upon reasonable advance request any documentation or
information which is not privileged or otherwise protected from disclosure and
which is reasonably available to Indemnitee and reasonably necessary to such
determination. Any costs or expenses (including attorneys' fees and
disbursements) incurred by Indemnitee in so cooperating with the person, persons
or entity making such determination shall be borne by the Corporation
(irrespective of the determination as to Indemnitee's entitlement to
indemnification) and the Corporation hereby indemnifies and agrees to hold
Indemnitee harmless therefrom.


(c) If required, Independent Counsel shall be selected as follows: (i) if a
Change of Control has not occurred, Independent Counsel shall be selected by the
Board, and the Corporation shall give written notice to Indemnitee advising him
of the identity of Independent Counsel so selected; or (ii) if a Change of
Control has occurred, Independent Counsel shall be selected by Indemnitee
(unless Indemnitee shall request that such selection be made by the Board, in
which event (i) shall apply), and Indemnitee shall give written notice to the
Corporation advising it of the identity of Independent Counsel so selected. In
either event, Indemnitee or the Corporation, as the case may be, may, within
seven days after such written notice of selection shall have been given, deliver
to the Corporation or to Indemnitee, as the case may be, a written objection to
such selection. Such objection may be asserted only on the ground that
Independent Counsel so selected does not meet the requirements of "Independent
Counsel" as defined in Section 1, and the objection shall set forth with
particularity the factual basis of such assertion. If such written objection is
made, Independent Counsel so selected may not serve as Independent Counsel
unless and until a court has determined that such objection is without merit.
If, within twenty days after submission by Indemnitee of a written request for
indemnification pursuant to Section 9(a), no Independent Counsel shall have been
selected and not objected to, either the Corporation or Indemnitee may petition
the Court of Chancery of the State of Delaware, or any other court of competent
jurisdiction, for resolution of any objection which shall have been made by the
Corporation or Indemnitee to the other's selection of Independent Counsel and/or
for appointment as Independent Counsel of a person selected by such court or by
such other person as such court shall designate, and the person with respect to
whom an objection is so resolved or the person so appointed shall act as
Independent Counsel under Section 9(b). The Corporation shall pay any and all
reasonable fees and expenses of Independent Counsel incurred by such Independent
Counsel in connection with its actions pursuant to this Agreement, and the
Corporation shall pay all reasonable fees and expenses incident to the
procedures of this Section 9(c), regardless of the manner in which such
Independent Counsel was selected or appointed. Upon the due commencement date of
any judicial proceeding pursuant to Section 11(a)(iii), Independent Counsel
shall be discharged and relieved of any further responsibility in such capacity
(subject to the applicable standards of professional conduct then prevailing).


    






--------------------------------------------------------------------------------




Section 10. Presumptions and Effects of Certain Proceedings.


(a) In making a determination with respect to entitlement to indemnification
hereunder, the person, persons or entity making such determination shall presume
that Indemnitee is entitled to indemnification under this Agreement if
Indemnitee has submitted a request for indemnification in accordance with
Section 9(a), and the Corporation shall have the burden of proof to overcome
that presumption in connection with the making by any person, persons or entity
of any determination contrary to the presumption.
                        
(b) If the person, persons or entity empowered or selected under Section 9 to
determine whether Indemnitee is entitled to indemnification shall not have made
a determination within 60 days after receipt by the Corporation of the request
therefor, the requisite determination of entitlement to indemnification shall be
deemed to have been made and Indemnitee shall be entitled to such
indemnification, absent (i) a misstatement by Indemnitee of a material fact, or
an omission of a material fact necessary to make Indemnitee's statement not
materially misleading, in connection with the request for indemnification, or
(ii) prohibition of such indemnification under applicable law; provided,
however, that such 60-day period may be extended for a reasonable time, not to
exceed an additional 30 days, if the person, persons or entity making the
determination with respect to entitlement to indemnification in good faith
require(s) such additional time for the obtaining or evaluating of documentation
and/or information relating thereto; and provided, further, that the foregoing
provisions of this Section 10(b) shall not apply (i) if the determination of
entitlement to indemnification is to be made by the stockholders pursuant to
Section 9(b) and if (A) within fifteen days after receipt by the Corporation of
the request for such determination, the Board has resolved to submit such
determination to the stockholders for their consideration at an Annual Meeting
thereof to be held within 75 days after such receipt and such determination is
made thereat, or (B) a special meeting of stockholders is called as provided in
the Corporation's Certificate of Incorporation and under applicable law within
30 days after such receipt for the purpose of making such determination (which
30-day period may be extended for reasonable periods not to exceed an additional
30 days in order to ensure compliance with all applicable laws), such meeting is
held for such purpose within 60 days after having been so called and such
determination is made thereat, it being understood that provisions of this
Agreement shall not obligate the Corporation to call such a special meeting, or
(ii) if the determination of entitlement to indemnification is to be made by
Independent Counsel pursuant to Section 9(b).


(c) The termination of any Proceeding or of any claim, issue or matter therein,
by judgment, order, settlement or conviction, or upon a plea of nolo contendere
or its equivalent, shall not (except as otherwise expressly provided in this
Agreement) of itself adversely affect the right of Indemnitee to indemnification
or create a presumption that Indemnitee did not act in good faith and in a
manner which he reasonably believed to be in or not opposed to the best
interests of the Corporation or, with respect to any criminal Proceeding, that
Indemnitee had reasonable cause to believe that his conduct was unlawful.


Section 11. Remedies of Indemnitee.


(a) In the event that (i) a determination is made pursuant to Section 9 that
Indemnitee is not entitled to indemnification under this Agreement, (ii)
advancement of Expenses is not timely made pursuant to Section 8, (iii) payment
following a determination of entitlement to indemnification is not timely made
pursuant to Section 9 or 10, or (iv) payment of indemnification for Expenses is
not made pursuant to Section 7 within thirty (30) calendar days after receipt by
the Corporation of a written request therefor, Indemnitee shall be entitled to
an adjudication in an appropriate court of the State of Delaware, or in any
other court of competent jurisdiction, of his entitlement to such
indemnification or advancement of Expenses. The Corporation shall not oppose
Indemnitee's right to seek any such adjudication.


(b) In the event that a determination shall have been made pursuant to Section 9
that Indemnitee is not entitled to indemnification, any judicial proceeding
commenced pursuant to this Section shall be conducted in all respects as a de
novo trial on the merits and Indemnitee shall not be prejudiced by reason of
that adverse determination. In any judicial proceeding commenced pursuant to
this Section, the Corporation shall have the burden of proving that Indemnitee
is not entitled to indemnification or advancement of Expenses, as the case may
be.






--------------------------------------------------------------------------------






(c) If a determination shall have been made or deemed to have been made pursuant
to Section 9 or 10 that Indemnitee is entitled to indemnification, the
Corporation shall be bound by such determination in any judicial proceeding
commenced pursuant to this Section, absent (i) a misstatement by Indemnitee of a
material fact, or an omission of a material fact necessary to make Indemnitee's
statement not materially misleading, in connection with the request for
indemnification, or (ii) prohibition of such indemnification under applicable
law.


(d) The Corporation shall be precluded from asserting in any judicial proceeding
commenced pursuant to this Section that the procedures and presumptions of this
Agreement are not valid, binding and enforceable and shall stipulate in any such
court or before any such arbitrator that the Corporation is bound by all the
provisions of this Agreement.


(e) In the event that Indemnitee, pursuant to this Section, seeks a judicial
adjudication of his rights under, or to recover damages for breach of, this
Agreement, Indemnitee shall be entitled to recover from the Corporation, and
shall be indemnified by the Corporation against, any and all expenses (of the
kinds described in the definition of Expenses) actually and reasonably incurred
by him in such judicial adjudication, but only if he prevails therein. If it
shall be determined in such judicial adjudication that Indemnitee is entitled to
receive part but not all of the indemnification or advancement of expenses
sought, the expenses incurred by Indemnitee in connection with such judicial
adjudication shall be appropriately prorated.


Section 12. Non-Exclusivity; Survival of Rights; Insurance; Subrogation.


(a) The rights of indemnification and to receive advancement of Expenses as
provided by this Agreement shall not be deemed exclusive of any other rights to
which Indemnitee may at any time be entitled under applicable law, the
Certificate of Incorporation or Bylaws of the Corporation, any agreement, a vote
of stockholders or a resolution of directors, or otherwise. No amendment,
alteration or repeal of this Agreement or any provision hereof shall be
effective as to Indemnitee with respect to any action taken or omitted by such
Indemnitee in his Corporate Status prior to such amendment, alteration or
repeal.


(b) To the extent that the Corporation maintains an insurance policy or policies
providing liability insurance for directors, officers, employees, agents or
fiduciaries of the Corporation or of any other corporation, partnership, joint
venture, trust, employee benefit plan or other enterprise which such person
serves at the request of the Corporation, Indemnitee shall be covered by such
policy or policies in accordance with its or their terms to the maximum extent
of the coverage available for any such director, officer, employee or agent
under such policy or policies.


(c) If any policy referred to in Section 12(b) (or any other policy which may
provide coverage to Indemnitee) contains a provision which eliminates coverage
under such policy to the extent of the Corporation's contractual obligations of
indemnification, the Corporation shall have no obligations hereunder to the
extent that Indemnitee shall have been afforded coverage under such policy.


(d) In the event of any payment under this Agreement, the Corporation shall be
subrogated to the extent of such payment to all of the rights of recovery of
Indemnitee, who shall execute all papers required and take all action necessary
to secure such rights, including execution of such documents as are necessary to
enable the Corporation to bring suit to enforce such rights.


(e) The Corporation shall not be liable under this Agreement to make any payment
of amounts otherwise indemnifiable hereunder if and to the extent that
Indemnitee has otherwise actually received such payment under any insurance
policy, contract, agreement or otherwise.


Section 13. Duration of Agreement. All agreements and obligations of the
Corporation contained herein shall continue during the period Indemnitee is a
director, officer, employee, agent or fiduciary of the Corporation or while a
director, officer, employee, agent or fiduciary is serving at the request of the
Corporation as a director, officer, employee, agent or fiduciary of another
corporation or of a partnership,






--------------------------------------------------------------------------------




joint venture, trust or other enterprise, including service with respect to an
employee benefit plan, and shall continue thereafter with respect to any
possible claims based on the fact that Indemnitee was a director, officer,
employee, agent or fiduciary of the Corporation or was serving at the request of
the Corporation as a director, officer, employee, agent or fiduciary of another
corporation or of a partnership, joint venture, trust, or other enterprise,
including service with respect to an employee benefit plan. This Agreement shall
be binding upon the Corporation and its successors and assigns and shall inure
to the benefit of Indemnitee and his heirs, executors and administrators.    


Section 14. Severability. If any provision or provisions of this Agreement shall
be held to be invalid, illegal or unenforceable for any reason whatsoever: (a)
the validity, legality and enforceability of the remaining provisions of this
Agreement (including without limitation each portion of any Section of this
Agreement containing any such provision held to be invalid, illegal or
unenforceable, that is not itself held invalid, illegal or unenforceable) shall
not in any way be affected or impaired thereby; and (b) to the fullest extent
possible, the provisions of this Agreement (including without limitation each
portion of any Section of this Agreement containing any such provision held to
be invalid, illegal or unenforceable, that is not itself held invalid, illegal
or unenforceable) shall be construed so as to give effect to the intent
manifested by the provision held invalid, illegal or unenforceable.


Section 15. Exception to Right of Indemnification or Advancement of Expenses.
Except as provided in Section 11(e), Indemnitee shall not be entitled to
indemnification or advancement of Expenses under this Agreement with respect to
any Proceeding, or any claim therein, brought or made by him against the
Corporation.


Section 16. Settlement. The Corporation shall have no obligation to indemnify
Indemnitee hereunder for any amounts paid in settlement of any Proceeding
effected without the Corporation's prior written consent, which shall not be
unreasonably withheld.


Section 17. Identical Counterparts. This Agreement may be executed in one or
more counterparts, each of which shall for all purposes be deemed to be an
original but all of which together shall constitute one and the same Agreement.
Only one such counterpart, signed by the party against whom enforceability is
sought, may constitute evidence of the existence of this Agreement.


Section 18. Headings. The headings of the paragraphs of this Agreement are
inserted for convenience only and shall not be deemed to constitute part of this
Agreement or to affect the construction thereof.


Section 19. Modification and Waiver. No supplement, modification or amendment of
this Agreement shall be binding unless executed in writing by both of the
parties hereto. No waiver of any of the provisions of this Agreement shall be
deemed or shall constitute a waiver of any other provisions hereof (whether or
not similar) nor shall such waiver constitute a continuing waiver.


Section 20. Notice by Indemnitee. Indemnitee agrees to notify the Corporation
promptly in writing upon being served with any summons, citation, subpoena,
complaint, indictment, information or other document relating to any Proceeding
or matter which may be subject to indemnification or advancement of Expenses
covered hereunder.


Section 21. Notices. All notices, requests, demands and other communications
hereunder shall be in writing and shall be deemed to have been duly given if (i)
delivered by hand and receipted for by the party to whom such notice or other
communication shall have been directed, or (ii) mailed by certified or
registered mail with postage prepaid, on the third business day after the date
on which it is so mailed:








--------------------------------------------------------------------------------




(a)    If to Indemnitee, to:
            
Name of Indemnitee
        
        




            
        
(b)    If to the Corporation, to:


Huntington Ingalls Industries, Inc.
4101 Washington Avenue
Newport News, VA 23607


Attention:     Bruce Hawthorne
Corporate Vice President,
General Counsel & Secretary


                    
or to such other address as may have been furnished to Indemnitee by the
Corporation or to the Corporation by Indemnitee, as the case may be.


Section 22. Governing Law. This Agreement shall be governed by, and construed
and enforced in accordance with, the laws in effect in the State of Delaware.


Section 23. Miscellaneous. Use of the masculine pronoun shall be deemed to
include usage of the feminine pronoun where appropriate.




IN WITNESS WHEREOF, the parties hereto have executed this Agreement effective as
of the day and year first above written.


HUNTINGTON INGALLS INDUSTRIES, INC.            INDEMNITEE






_________________________                    _________________________
Name: Bruce N. Hawthorne                    NAME
Title:     Corporate Vice President, General
Counsel and Secretary        




